IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                March 18, 2009
                               No. 08-50648
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CHRISTOPHER VEGA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:08-CR-512-ALL


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Christopher Vega pleaded guilty to one count of importing 50 kilograms
or more of marijuana and one count of possessing with intent to distribute 50
kilograms or more of marijuana, in violation of 21 U.S.C. §§ 841, 952, 960. The
district court sentenced Vega to two concurrent terms of 30 months of
imprisonment. Vega now appeals his sentence. He argues that the district court




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50648

erred by denying him a two-level adjustment pursuant to U.S.S.G. § 3B1.2(b)
(2007) based upon his status as a minor participant in the offense.
      Vega’s argument that he qualified for the minor participant adjustment
because he was a mere courier of drugs is unavailing. See United States v.
Edwards, 65 F.3d 430, 434 (5th Cir. 1995); United States v. Pofahl, 990 F.2d
1456, 1485 (5th Cir. 1993). Rather, such a role is “an indispensable part” of drug
related offenses. See United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir.
1989). The district court determined that Vega’s role was essential to the offense
and also observed that Vega provided law enforcement officials inconsistent
statements. The district court thus rejected Vega’s assertion regarding his
offense role in light of the totality of the circumstances presented by Vega’s case.
The district court’s determination concerning Vega’s role in the offense is
plausible in light of the record and thus is not clearly erroneous. See § 3B1.2
comment. (n.3(C)); United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
Cir. 2008); United States v. Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                         2